Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.25 AMENDMENT TO THE PITTWAY CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 1. The provisions of this Amendment to the Plan applies to a participant who (i) has any portion of a supplemental retirement benefit that accrues on or after January 1, 2005, (ii) has any portion of a supplemental retirement benefit that accrued prior to January 1, 2005 but was vested on or after December 31, 2004, or (iii) has an increase in the value of any subsidy with respect to Grandfathered Benefits payable upon retirement before the qualified plan’s normal retirement date that accrues or increases as a result of service after December 31, 2004. The Plan in effect prior to this Amendment applies to a participant not described in clause (iii) of the preceding sentence whose entire supplemental retirement benefit accrued and vested before January 1, 2005 (“Grandfathered Benefit”). 2. The following definitions shall be added to the Plan: (a) Earliest Retirement Date means the earliest date as of which the participant would be eligible to commence the receipt of his qualified plan benefit, whether or not he elects to commence receipt of such qualified plan benefit as of such date. (b) Separation from Service Date means the date on which the participant’s separation from service with Honeywell and its subsidiaries and affiliates occurs within the meaning of Section 409A of the Code. A participant’s Separation from Service Date occurs when the facts and circumstances indicate that Honeywell and the participant reasonably anticipate that no further services will be performed after a certain date or that the level of services the participant will perform after such date will permanently decrease to no more than 20% of the average level of services performed over the immediately preceding 36-month period (or, if shorter, the entire period of the participant’s employment by Honeywell and its subsidiaries and affiliates). (c) Specified Employee means any participant who, at any time during the twelve (12) month period ending on the identification date (as determined by the Vice President, Compensation and Benefits or his delegate), is a specified employee under Section 409A of the Code, as determined by the Vice President, Compensation and Benefits or his delegate, which determination of “specified employees” and identification date shall be made by the Vice President, Compensation and Benefits or his delegate in accordance with the provisions of Sections 416(i) and 409A of the Code and the regulations issued thereunder. 3. The following rules shall be used to pay supplemental retirement benefits that are subject to this Amendment: (a) A participant who was provided a payment election for his supplemental retirement benefit prior to January 1, 2009 and who elected an annuity as his payment form shall, prior to his benefit commencement date, be entitled to elect from among the Actuarially Equivalent annuity forms of payment available to the participant under the Pension Plan other than annuity forms with a level income option. Such payments will begin as of the first day of the month following 105 days after the later of the participant’s Separation from Service Date or Earliest Retirement Date. If a participant fails to elect an annuity payment form by the required date, his supplemental retirement benefit shall be paid in a single life annuity if he is unmarried on his benefit commencement date or in a joint and 50% survivor annuity, with his opposite sex spouse on his benefit commencement date as his contingent annuitant, if he is married on his benefit commencement date. (b) A participant who was provided a payment election for his supplemental retirement benefit prior to January 1, 2009 and who elected a single lump sum payment shall receive the Actuarial Equivalent value of his supplemental retirement benefit as of the first day of the month following 105 days after the later of the participant’s Separation from Service Date or Earliest Retirement Date. (c) A participant who is entitled to disability pension benefits under the qualified plan that qualify as ancillary benefits shall continue to receive such benefits as required by the qualified plan as long as the participant satisfies the conditions applicable to such benefits.
